HERMAN DAVID PALMIERI AND SHARON F. PALMIERI, HIS WIFE, Petitioners
v.
GRANT LIBERTY DEVELOPMENT GROUP ASSOCIATES, A PENNSYLVANIA GENERAL PARTNERSHIP, FOREST CITY GRANT LIBERTY ASSOCIATES, A PENNSYLVANIA LIMITED PARTNERSHIP, WJB GRANT LIBERTY ASSOCIATES, BHKR GRANT LIBERTY ASSOCIATES, A PENNSYLVANIA LIMITED PARTNERSHIP, LIBERTY CENTER VENTURE, A JOINT VENTURE, GRANT LIBERTY DEVELOPMENT GROUP ASSOCIATES, A PENNSYLVANIA GENERAL PARTNERSHIP AND METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION, OR ITS NOMINEE, AND AMERICAN BUILDING MAINTENANCE COMPANY, T/D/B/A AMERICAN BUILDING MAINTENANCE T/D/B/A ABM JANITORIAL SERVICES, Respondents
No. 115 WAL 2011.
Supreme Court of Pennsylvania, Western District.
September 14, 2011.

ORDER
PER CURIAM.
AND NOW, this 14th day of September 2011, the Petition for Allowance of Appeal is DENIED.